Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-3 are presented for examination.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instance in the claims such as “a program storage that stores programs”, “a program executor that executes”,  “an operable unit manager that manages”,  in claim 1 and “a parallel executor that executes” claim 3 are interpreted under 35 U.S.C. 112(f) as incorporating with a controller in according with Fig.  1, specification page 3,   the controller 1, include a control unit 13 is constituted by a processor 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
 Johansson (US 2008/0275593) in view of Eriksson (US 2010/0274385).
1. A controller (robot control unit 4) comprising: 
at least one operable unit ( robot 3); 
a program storage (program storage 16)) that stores programs specifying a plurality of operations associated with the at least one operable unit ([0035], for storage of a plurality of control programs); 
a program executor (program executor 17) that executes the programs ([0035]-[0036], to run control program); 
an operation executor (a motion planer 18) that causes the at least one operable unit to operate according to the programs ([0035]-[0037], The motion planner 18 determines robot paths, based on the 
an operable unit manager  ([0039], CPU) that manages control of the programs ([0039], for handling main functions of the robot controller such as executing robot control programs, performing path planning, providing orders to the drive unit of the robot regarding movements of the manipulator such as desired position and velocity and generating motor references to the motors of the robot).
Johansson does not specifically discloses wherein when a program is called from one of the programs, the operable unit manager obtains control of a group associated with the operable unit and specified in the called program, and releases control of a group other than the group associated with the operable unit and specified in the called program.
  Eriksson discloses wherein when a program is called from one of the programs, the operable unit manager obtains control of a group associated with the operable unit and specified in the called program, and releases control of a group other than the group associated with the operable unit and specified in the called program ([0028]-[0038], the software modules 41, 43, 47 are assigned for handling various system functions of the control system. Each of the hardware units is configured to receive and execute one or more of the software modules. Each software module requires a minimum amount of hardware capacity in order to be able to execute its function. Some of the software modules are arranged scalable with regard to the performance of the system functions dependent on the capacity of the hardware unit running the software module).
Johansson and Eriksson are analogous art. They relate robot control system.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a program executor adapted to execute the 
Regarding claim 2, Johansson discloses the operable unit is at least one robot (robot 2), at least one operable tool (gripper 9), at least one rail axis (drive device 22 for each axis of the robot), at least one positioner position regulators 24), or a combination thereof 
Regarding claim3, Johansson discloses a parallel executor that executes a program in parallel ([0013], which programs are run in parallel in synchronous operation on the same controller, the program specifying the group associated with the operable unit and released by the operable unit manager ([0019], [0045], [0036], in order to synchronize their movements, different control programs that are run in parallel can control the manipulator and the actuators).

Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagatsuka el al. (US 2009/0069939) related to a robot programming device for generating a palletizing program used in a palletizing operation for sorting containers or packages by using a robot.
Ouchi (US 2013/0073079) related to an instruction executing unit making a robot execute the plurality of instructions in parallel, the instructions each being first in the execution order in the instruction queues corresponding to all of the resources to be occupied.

 Naitou (US 2018/0314464) related to the robot system is stored in association with the operation command A, B, C, the magnitude of force that is stored by execution of the load state command A1, B1, C1 due to teaching or an erroneous operation used in another operation, an external force cannot be appropriately detected, and thus, the magnitude of force that is stored is not to be used outside the determination region X so that the detection accuracy of the external force can be improved.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from 
/KIDEST BAHTA/Primary Examiner, Art Unit 2119